1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
     CHARLES EUGENE                    )          NO. CV 18-8473-DSF (KS)
11                                     )
     BOWERMASTER,
12               Plaintiff,            )
                                       )          ORDER ACCEPTING FINDINGS AND
13         v.                                     RECOMMENDATIONS OF UNITED
                                       )
14                                     )          STATES MAGISTRATE JUDGE
     MAGNIA, et al,                    )
15                    Defendants.      )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19   herein, and the Report and Recommendation of United States Magistrate Judge (“Report”). The
20   time for filing Objections to the Report has passed, and no Objections have been filed with the
21   Court. Having completed its review, the Court accepts the findings and recommendations set
22   forth in the Report. Accordingly, IT IS ORDERED that: (1) the Complaint is DISMISSED;
23   and (2) Judgment shall be entered dismissing this action without pprejudice.
                                                                          j
24
25   DATED: March 25, 2019                             ________________________________
                                                       _______
                                                          _ ____________________
                                                                               _________
26                                                             DALE S
                                                                    S. FISCHER
                                                        UNITED STATES DISTRICT JUDGE
27
28
